Exhibit 99.1 Source: Playlogic Entertainment, Inc PRESS RELEASE Playlogic and U & I Entertainment LLC sign a Distribution Agreement for North America U & I Entertainment will sell and distribute Playlogic’s 2009 Line-up in North America, including the highly anticipated Fairytale Fights! Amsterdam/New York, April 2nd, 2009 - Playlogic Entertainment, Inc. (Nasdaq OTC: PLGC.OB), an independent worldwide publisher of entertainment software, announced that it has signed a sales and distribution agreement with U & I Entertainment LCC for the North American market. Playlogic’s VP Sales and Business Development Paige Carlson comments: “We are excited to partner with U & I Entertainment to launch Playlogic’s multi genre and multi platform console line-up in the US and Canada. The partnership combines U & I’s proven retail sales and distribution expertise with our robust line-up of games; including Infernal for Xbox 360, They Came From Upstairs for DS, Wii, PS2 and PC and the highly anticipated Fairytale Fights for X360, PS3 and PC.” Marty Hawk, CEO of U & I added: “We are delighted to be partnering with Playlogic. Their impressive product portfolio and aggressive launch plans for North America coupled with our extensive experience at retail, is a potent combination. We look forward to a very successful and rewarding venture with Playlogic" About U & I: U & I ("Unsigned & Independent") Entertainment is based in Minneapolis, MN and provides sales, operations and distributions services throughout North America to developers and publishers of interactive entertainment. They cover approximately 75 percent of all retail outlets in the United States including Wall-Mart, Game Stop, Best Buy, Target and Toys ‘r Us. ABOUT PLAYLOGIC: Playlogic Entertainment, Inc. is an independent worldwide publisher of entertainment software for consoles, PCs, handhelds, mobile devices, and other digital media.
